UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
TEAMSTERS LOCAL 456 PENSION, HEALTH &
WELFARE, ANNUITY, EDUCATION &

TRAINING, INDUSTRY ADVANCEMENT AND
LEGAL SERVICES FUNDS, et al.,

Plaintiff(s), QRDER
- against - 19 Civ. 9423 (NSR)
K & D INDUSTRIES OF NY, LLC, et al.,

Defendant(s).

 

Roman, D.J.:

Due to a scheduling conflict, the Court waives counsels’ appearance at and cancels
the Initial Pre-trial Conference scheduled for March 26,2020. The Court will sign the Scheduling
Order and issue an Order of Reference to Magistrate Judge Paul E. Davison for general pretrial
purposes. The parties are directed to contact Judge Davison within seven (7) business days to

schedule a conference.

SO ORDERED.

Dated: White Plains, New York a : a ee a
March 18, 2020 C 4.—
Nelson S. Roman, U.S.D.J.
